DETAILED ACTION

This Office Action is in response to the request for continued examination, filed on January 10, 2022.  Primary Examiner acknowledges Claims 1 and 3-12 are pending in this application, with Claim 1 having been currently amended, Claim 12 having been newly added and Claim 2 having been cancelled. 

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3-6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tatkov et al. (2014/0166005) in view of Heath (4,014,382), Curti et al. (2009/0306528) and Fleckenstein et al. (2014/0050951). 
As to Claims 1, 3, 5, and 12, Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109) comprising a gas supply device (3, “assisted breathing unit or blower unit 3 has an internal compressor unit, flow generator or fan unit 13” Para 0110) a gas supply hose (6, “delivery conduit 6. … The heated, humidified gases pass along the length of the delivery conduit 6 and are provided to the patient or user 2 via a user interface 7. The conduit 6 may be heated via a heater wire (not shown) or similar to help prevent rain-out.” Para 0110), a heating wire (“heater wire” Para 0110) in the supply hose (6), characterized by that the devices are provided for carrying out a method of measuring and controlling the gas temperature (via 63, “exit port temperature sensor 63 located either at the chamber exit port 9, or located at the apparatus end (opposite to the patient end) of the delivery conduit 6. Outlet temperature sensor 63 is configured or adapted to measure the temperature of the gases stream as it exits chamber 5 (in either configuration the exit port temperature sensor 63 can be considered to be proximal to the chamber exit port 9).” Para 0116; “As the gases exit the chamber 5, the gases temperature is measured by the chamber exit port temperature sensor 63. The controller 8 is adapted to receive the temperature data measured by the chamber exit temperature sensor 63 and the data relating to the temperature of the gases entering the chamber 5 (as measured by chamber exit temperature sensor 63 measures the temperature of the gases as they exit the chamber 5 (the gases temperature at the exit point will be substantially the same temperature as the gases in the space above the chamber contents 20). If the gases temperature as measured by the chamber exit temperature sensor 63 is not 42.degree. C., then the controller 8 determines and generates a suitable control output which alters the power to the heater plate 12 accordingly. As above, if the ambient temperature as measured by the ambient temperature sensor 60 changes, this can be fed back to the controller 8 and the outputs altered as appropriate using a P.I.D. control algorithm or similar.” Para 0129; “The output temperature at the chamber outlet is measured by outlet temperature sensor 63, and the temperature loss will be `seen` by the controller 8 as it records a drop in temperature at the chamber outlet. The controller 8 will increase the power to the heater plate 12 to compensate for this (with a corresponding increase in heater plate temperature measured by the heater plate temperature sensor 62). The effect of this increase in power is to increase the heat transfer ratio from water to gas and the partial water pressure of gas inside the chamber, and consequently there is an increase in the dew point temperature.” Para 0144), wherein a gas (air, “Air from atmosphere enters the housing of the blower unit 3 via an atmospheric inlet 40, and is drawn through the fan unit 13.” Para 0110) is supplied by a gas supply device (3) connected to the patient via a supply hose (6) wherein the supply hose (6) has a heated wire (“heater wire” Para 0110) and wherein the heating power of the heating wire is electronically controlled (via 8 specifically 8b as connected to 63, “A central controller or control system 8 is located in either the blower casing (controller 8a) or the humidifier base unit (controller 8b).” Para 0110).
15 litres /minute. Line 71--a flow rate of 20 litres /minute. Line 72--a flow rate of 25 litres /minute. Line 73--a flow rate of 30 litres /minute. Line 74--a flow rate of 35 litres /minute. Line 75--a flow rate of 40 litres /minute. Line 76--a flow rate of 45 litres /minute.” (Para 0125). Tatkov discloses “The controller 8 receives the input from the user controls 11 and adjusts the fan speed to substantially match this requested flow rate (either by altering the speed of the fan to a speed that is known to substantially correspond to the required flow for the particular breathing circuit configuration, or by measuring the flow using flow probe 61 and using a feedback mechanism via controller 8 to adjust the flow rate to the level required or requested).” (Para 0125).  Thus, it is clear that Tatkov provides a controllable gas flow volume wherein the operational parameters are between 0-50 liters per minute as claimed. 
Regarding the operational limitations of “heating from room temperature to a desired temperature of 32-42 degrees C” (Claim 1) and “desired temperature of 37 degrees C within the gas supply hose” (Claim 12), Tatkov discloses the ambient temperature may “range of ambient temperatures, from 18.degree. C. to 35.degree. C.” (Para 0124) whereby the heater (12) is utilized to raise the temperature to a desired temperature. Explicitly, Tatkov discloses “In this example, the user 2 is sleeping in a bedroom having an ambient temperature of substantially 30.degree. C. Air at 30.degree. C. enters the breathing assistance apparatus and as it passes through the fan and connecting passages within the casing, it warms up slightly. The temperature of the air just before it enters the humidifier chamber is measured by the ambient the chamber target temperature is 42.degree. C. The chamber exit temperature sensor 63 measures the temperature of the gases as they exit the chamber 5 (the gases temperature at the exit point will be substantially the same temperature as the gases in the space above the chamber contents 20).” (Para 0129).  Additionally, it should be noted Tatkov discloses further target temperatures at the outlet - “The chamber outlet temperature changes from 39.degree. C. to 41.degree. C.” (Para 0135); “the gases exit the chamber at 41.degree. C. As the gases pass along the main delivery tube or conduit towards the interface, they are heated from 41.degree. C. at the chamber exit to 44.degree. C. at the end of the main delivery hose 6.” (Para 0142), and also see another example Para 0148).  Consequently, it is unequivocally clear the system of Tatkov varies the temperature along the air/gas pathway through heating from an ambient temperature to a raised/increased temperature within the recited “32-42 degree C” range as claimed to control the humidity and dew point within gas supply hose of the breathing gas system. 
Regarding the concept of estimation, Tatkov discloses the historical use of estimation whereby “In order to achieve delivery of the gases to the patient at the correct temperature and humidity, it is necessary either to measure or sense the gases characteristics at the point of delivery, or to calculate or estimate the gases characteristics at the point of delivery from measurements taken from elsewhere in the system. In order to directly measure the gases parameters at the point of delivery, sensors must be located at or close to the point of delivery--either at the end of the patient conduit or within the interface. Sensors located at or close to the point of gases delivery will give the most accurate indication of the gases state.” (Para 0007).   Additionally, Tatkov discloses “the readings from these sensors can be used by a controller to estimate or calculate the characteristics of the gases at the point of delivery. The controller then adjusts the output parameters of the system (e.g. fan speed, power to the humidifier chamber heater plate, etc.) accordingly.” (Para 0008); such that “A, temperature sensor is located proximal to the heater plate in order to measure the heater plate temperature. The flow of gases through the humidifier chamber is estimated, and the appropriate power level for the heater plate is then determined by a central controller. The controller estimates the power supply to the heater humidifier plate, and the power required by the conduit heater wire for achieving optimal temperature and humidity of the gases delivered to a patient.” (Para 0008). Further, Tatkov discloses these estimations are a function of algorithmic calculations (Para 0009). 
In addition to a historical analysis of the concepts of estimation the medical device of Tatkov also performs features of estimation, specifically Tatkov discloses “The convective heat loss can also be estimated by measuring flow intensity or turbulence intensity (or both) over the chamber. This can be achieved using thermal, laser or sonic anemometry, with sensors mounted on the equipment (e.g. the humidifier base unit 21) so as to measure the flow or turbulence intensity at or close to the humidifier chamber 5.” (Para 0150) by the utilization of “the heater plate temperature, the heater plate duty cycle, the heater plate power, the duty cycle of the heated tube, or the heated tube power can be used for estimation of the convective heat losses.” (Para 0160) to modulate the power and effectively resistance supplied to the heated wire thus modulating the temperature output of the heated wire. 
chamber exit temperature sensor 63 measures the temperature of the gases as they exit the chamber 5 (the gases temperature at the exit point will be substantially the same temperature as the gases in the space above the chamber contents 20). If the gases temperature as measured by the chamber exit temperature sensor 63 is not 42.degree. C., then the controller 8 determines and generates a suitable control output which alters the power to the heater plate 12 accordingly. As above, if the ambient temperature as measured by the ambient temperature sensor 60 changes, this can be fed back to the controller 8 and the outputs altered as appropriate using a P.I.D. control algorithm or similar.” Para 0129).
Thus, the medical device of Tatkov meets the limitations of the claimed invention by providing a measuring and control methodology for controlling the temperature of gases supplied to the patient undergoing medical intervention in order to ensure appropriate humidification of the gases and reducing the convective heat losses and rain out within the gas supply tube by adjusting the resistance (current/power) supplied to the heated wire within the gas supply tube. 
Yet, Tatkov does not expressly disclose the specific claim limitation of the “desired temperature is reached [within] a maximum of 100 seconds”, “a temperature measurement…by measuring the resistance of the heating wire”, and “mathematical estimation system is configured as a state observer”. 
ninety seconds.” (Column 2, Lines 35-40) such that “the relative humidity of the delivered gas” is controlled and “no condensation occurs in the delivery tube” (Column 2, Lines 45-60).  It should be noted 85 degrees F is approximately 29 degrees C and 114 degrees F is approximately 45 degrees C.  Thus, the resultant effect of the heating system of Heath is over the ninety (90) seconds the gas temperature has increased 16 degrees C.  As ninety (90) seconds is less than the recited 100 seconds and the temperature has increased sixteen (16) degrees C including a temperature value (45 deg C) which exceeds the claimed 42 deg C, it is clear the teaching of Heath encompass the claimed subject matter as both systems are associated with temperature and humidity control of gases supplied to patient’s breathing system. 
With respect to the “a temperature measurement…by measuring the resistance of the heating wire” limitation, although Tatkov clearly teaches the use of temperature sensors (60/63 - “the temperature data measured by the chamber exit temperature sensor 63 and the data relating to the temperature of the gases entering the chamber 5 (as measured by ambient temperature sensor 60).” Para 0126), the measurement of based upon resistance was not explicitly recited. Consequently, Primary Examiner presents Curti associated with a breathing device for the teaching of measuring temperature based on resistance was well known routine thermistor with negative temperature coefficient characteristics that exhibit a decrease in electrical resistance as temperature increases and increase in electrical resistance as temperature decreases.” (Para 0022).  Consequently, the use of a thermistor results in a calculative analysis of resistance whereby decreased resistance equates to increases in temperature and increased resistance equates to decreases in temperature. Thus, it is clear the use of a specific temperature sensor in the form of a thermistor is a functionally equivalent alternative suitable for temperature measurements. 
With respect to the claimed “state observer”, Fleckenstein teaches a mathematical control system for calculating the temperature within a device (Abstract) wherein the thermal resistance of the heater will be modulated (Para 0010) as a function of an estimation (Paras 0018, 0035, 0036) performed by means of a “regulatory observer 20 is designed as a Luenberger observer… for the purpose of minimizing a starting-value or offset error” (Para 0038), whereby thermal modeling “reflects the feedback of the temperature measurement signal” (Para 0039). The resultant effect provides a computational analysis of temperature modulation as directed by feedback control.  
In light of the teachings of Fleckenstein, despite the Applicant’s assertion of “non-analogous art” as stated in the remarks, dated July 16, 2021, the combination of Tatkov in view of Fleckenstein is appropriate as both devices are reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this particular case, the commonality of the concern the need of a feedback control system to modulate temperature variations within the device, wherein the result effective variable of applying this feedback control an algorithm in the form of a “state observer” provides assurances of the appropriate humidification of the gases and reducing the convective heat losses and rain out within the gas supply tube by adjusting the resistance (current/power) supplied to the heated wire within the gas supply tube through feedback modifications of the power/current control systems.  Consequently, as the need for a feedback control system is the particular problem, one of ordinary skill in the art would seek out solutions to this particular problem regardless of the field of endeavor so long as a reasonable solution could be determined and applied.  Thus, the combination of Tatkov in view of Fleckenstein is analogous art despite the device of Fleckenstein utilized for thermal feedback control in a motor vehicle; while the device of Tatkov being utilized in a medical arena, as both systems are concerned with thermal feedback control. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the operational heating temperature time of the device of Tatkov to operate within 90 seconds, as taught by Heath to provide explicit control the temperature and humidity within the breathing tube/circuit to avoid condensation; to modify the temperature sensor of the device of Tatkov to utilized a resistance temperature measuring unit, as taught by Curti to be a known functionally equivalent alternative structure suitable for measuring temperature; and to modify the feedback control of the device of Tatkov to use any algorithmic mathematical, including but 
As to Claim 4, the modified Tatkov, specifically Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109) utilizing gas in the form of gas air (“Air from atmosphere enters the housing of the blower unit 3 via an atmospheric inlet 40, and is drawn through the fan unit 13.” Para 0110).  By convention, atmospheric air contains 20% oxygen; thus, air is an “oxygen-containing gas mixture”. 
As to Claim 6, the modified Tatkov, specifically Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) having a microprocessor (8 specifically 8b as connected to 63, “A central controller or control system 8 is located in either the blower casing (controller 8a) or the humidifier base unit (controller 8b).” Para 0110), a memory (“a target value of said chamber gases outlet temperature is reached and the corresponding heater plate temperature is higher than a set value stored in the memory of said controller for a given pre-set time period, said controller assesses that said humidifier unit is experiencing high convective heat loss and determines said control output according to an altered or different rule set, mathematical formula or look-up table.” (Para 0051, also see “memory” Paras 0052, 0053, 0059, 0061, 0070, 0090, 0140, 0146, and 0166) and software (“The data is gathered under a number of condition ranges that will typically be encountered in use, with the pre-measured (pre-set) data then being loaded as integral software or hardware into the controller 8 for the production systems, or as data to be used in e.g. a fuzzy logic algorithm for humidity control.” Para 0123). 

As to Claim 9, the modified Tatkov, specifically Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109) utilizing gas in the form of gas air (“Air from atmosphere enters the housing of the blower unit 3 via an atmospheric inlet 40, and is drawn through the fan unit 13.” Para 0110).  By convention, atmospheric air contains 20% oxygen; thus, air is an “oxygen-containing gas mixture”. 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tatkov et al. (2014/0166005) in view of Heath (4,014,382), Curti et al. (2009/0306528) and Fleckenstein et al. (2014/0050951), as applied to Claims 5 and 6, and further in view of Ott et al. (5,411,474).
As to Claims 7 and 10, the modified Tatkov, specifically Tatkov discloses a medical device (1, Figure 2a, “a modular assisted breathing unit and humidifier system 1” Para 0109) for supplying gases to patients (2, “user” Para 0109); yet, Tatkov does not expressly disclose the utilization of the medical device for an “insufflator for laparoscopy”. 
Ott (Figure 1) teaches a similar construction of the medical device of Tatkov including the features of a gas supply device (1, “insufflator” Column 5, Lines 40-60), a gas supply hose (the combination of 5 and 6, “gas transfer tube” Column 6, Lines 1-25), a heated wire (20, “heater element” Column 6, Lines 35-65) within the gas supply hose (the combination of 5 and 
Regarding the application of this device for laparoscopy, Ott teaches “The method and apparatus of this invention can be utilized for many medical procedures requiring the provision of heated and humidified gas. … The gas is chosen according to the procedure to be performed and can be any medically useful gas, such as carbon dioxide, oxygen, nitrous oxide, argon, helium, nitrogen and room air and other inert gases. Preferable gases for endoscopy are carbon dioxide and nitrous oxide. A combination of the above gases can also be used, i.e., 100% of a single gas need not be used. The procedure is preferably endoscopy such as laparoscopy, colonoscopy, gastroscopy, bronchoscopy, and thoracoscopy. However, it may also be utilized for providing heated and humidified oxygen for breathing, for example, or to administer anesthesia. In particular, the compact size of the apparatus and its use of a battery as a source of power make the invention portable and thus suitable for uses requiring portability.” (Column 10, Lines 50-65).  Thus, the application of the recited invention is suitable for any medical procedure requiring heated and humidified gas to be supplied to a patient internally.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the medical device of Tatkov to be utilized as an insufflator for laparoscopy, as taught by Ott to be a known construction suitable for imparting heated and humidified gas to a patient necessitating an internal medical procedure.  


Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot. 
Although Primary Examiner appreciates Applicant’s amendments to further clarify the scope of the claimed invention, the newly added limitations do not appear to overcome the prior art made of record. 
The following limitations were described in Tatkov: 
Regarding the operational limitations to “a gas flow volume is controllable between 0-50 liters/min”, Tatkov discloses various operational flow volumes within the recited 0-50 liters/ minute range were known - “The lines 70-76 correspond to different flow rates as follows: Line 70--a flow rate 15 litres /minute. Line 71--a flow rate of 20 litres /minute. Line 72--a flow rate of 25 litres /minute. Line 73--a flow rate of 30 litres /minute. Line 74--a flow rate of 35 litres /minute. Line 75--a flow rate of 40 litres /minute. Line 76--a flow rate of 45 litres /minute.” (Para 0125). Tatkov discloses “The controller 8 receives the input from the user controls 11 and adjusts the fan speed to substantially match this requested flow rate (either by altering the speed of the fan to a speed that is known to substantially correspond to the required flow for the particular breathing circuit configuration, or by measuring the flow using flow probe 61 and using a feedback mechanism via controller 8 to adjust the flow rate to the level required or requested).” (Para 0125).  Thus, it is clear that Tatkov provides a controllable gas flow volume wherein the operational parameters are between 0-50 liters per minute as claimed. 
Regarding the operational limitations of “heating from room temperature to a desired temperature of 32-42 degrees C” (Claim 1) and “desired temperature of 37 degrees C within the gas supply hose” (Claim 12), Tatkov discloses the ambient temperature may “range of ambient an ambient temperature of substantially 30.degree. C. Air at 30.degree. C. enters the breathing assistance apparatus and as it passes through the fan and connecting passages within the casing, it warms up slightly. The temperature of the air just before it enters the humidifier chamber is measured by the ambient temperature sensor 60. As the ambient temperature and the flow rate are known, the controller 8 can calculate the required target temperature, as shown on the Y-axis of the graph of FIG. 5. For this particular example, it can be seen that the chamber target temperature is 42.degree. C. The chamber exit temperature sensor 63 measures the temperature of the gases as they exit the chamber 5 (the gases temperature at the exit point will be substantially the same temperature as the gases in the space above the chamber contents 20).” (Para 0129).  Additionally, it should be noted Tatkov discloses further target temperatures at the outlet - “The chamber outlet temperature changes from 39.degree. C. to 41.degree. C.” (Para 0135); “the gases exit the chamber at 41.degree. C. As the gases pass along the main delivery tube or conduit towards the interface, they are heated from 41.degree. C. at the chamber exit to 44.degree. C. at the end of the main delivery hose 6.” (Para 0142), and also see another example Para 0148).  Consequently, it is unequivocally clear the system of Tatkov varies the temperature along the air/gas pathway through heating from an ambient temperature to a raised/increased temperature within the recited “32-42 degree C” range as claimed to control the humidity and dew point within gas supply hose of the breathing gas system. 


With respect to the “desired temperature is reached [within] a maximum of 100 seconds” limitation, Heath teaches a similar temperature controlling mechanism to Tatkov concerned with the temperature and humidity of gases as supplied in a breathing system (Tatkov - “humidifier unit” Abstract; Health - “life support system” Abstract).  Heath teaches the operational parameters of the breathing system “allow the operator to adjust to any delivered gas temperature from 85.degree. to 114.degree. F. in less than ninety seconds.” (Column 2, Lines 35-40) such that “the relative humidity of the delivered gas” is controlled and “no condensation occurs in the delivery tube” (Column 2, Lines 45-60).  It should be noted 85 degrees F is approximately 29 degrees C and 114 degrees F is approximately 45 degrees C.  Thus, the resultant effect of the heating system of Heath is over the ninety (90) seconds the gas temperature has increased 16 degrees C.  As ninety (90) seconds is less than the recited 100 seconds and the temperature has increased sixteen (16) degrees C including a temperature value (45 deg C) which exceeds the claimed 42 deg C, it is clear the teaching of Heath encompass the claimed subject matter as both systems are associated with temperature and humidity control of gases supplied to patient’s breathing system. 
With respect to the “a temperature measurement…by measuring the resistance of the heating wire” limitation, although Tatkov clearly teaches the use of temperature sensors (60/63 - “the temperature data measured by the chamber exit temperature sensor 63 and the data relating to the temperature of the gases entering the chamber 5 (as measured by ambient temperature sensor 60).” Para 0126), the measurement of based upon resistance was not thermistor with negative temperature coefficient characteristics that exhibit a decrease in electrical resistance as temperature increases and increase in electrical resistance as temperature decreases.” (Para 0022).  Consequently, the use of a thermistor results in a calculative analysis of resistance whereby decreased resistance equates to increases in temperature and increased resistance equates to decreases in temperature. Thus, it is clear the use of a specific temperature sensor in the form of a thermistor is a functionally equivalent alternative suitable for temperature measurements. 
Consequently, at this time, the rejection of the claims has been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785